The plaintiff in error, R.G. Hill, was tried and convicted in the police court of the city of Kingfisher on a charge of violating a city ordinance and appealed to the county court, where he was again tried and convicted and judgment pronounced imposing a fine of ten dollars and costs. From this judgment the appeal is to this court. We have carefully considered the record and the briefs in this case and are of the opinion that the judgment of the trial court is just and right. It is therefore affirmed.